IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HASSAN WALLER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3364

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/


Opinion filed February 17, 2015.

Petition for Writ of Certiorari.

Hassan Waller, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, Jennifer Parker, General Counsel
and Barbara Debelius, Assistant General Counsel, Department of Corrections,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.